Citation Nr: 0409648	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The appellant's spouse served as a member of the Philippine 
Commonwealth Army from October 21, 1941, to July 13, 1942, and in 
the Regular Philippine Army from August 15, 1945, to June 30, 
1946.  He was a prisoner of war from May 10, 1942, to July 13, 
1942.  He died in February 1982.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 


FINDINGS OF FACT

1.  The appellant's spouse died in February 1982; his death 
certificate lists the cause of death as cardio-respiratory arrest 
due to cerebrovascular accident due to essential hypertension.

2.  At the time of the death of the appellant's spouse, service 
connection was not in effect for any disability.

3.  Cardio-respiratory arrest, cerebrovascular accident and 
essential hypertension were not manifested during the period of 
active duty service of the appellant's spouse or within one year 
of his discharge from service, nor were they otherwise related to 
such service.

4.  The appellant filed her claim for accrued benefits in October 
2000.



CONCLUSIONS OF LAW

1.  The death of the appellant's spouse was not caused by, or 
substantially or materially contributed to by, a disability 
incurred in or aggravated by his active duty service. 38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§  3.307, 3.309, 3.312 
(2003).

2.  The criteria for entitlement to accrued benefits have not been 
met. 38 U.S.C.A 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, which made several amendments to 
the laws governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  These changes have 
been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in October 2000.  Thereafter, in a rating 
decision dated in August 2002, that issue was denied.  Only after 
that rating action was promulgated did the RO, in October 2003, 
provide notice to the appellant regarding the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision denying the claim, the 
timing of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated February 2001 and June 2001 (both prior to the 
rating decision being appealed), as well as the January 2003 
statement of the case and October 2003 letter, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The appellant was also 
informed that it was her responsibility to identify health care 
providers with specificity and that it still remained her ultimate 
responsibility to make sure the RO got all evidence in support of 
her claims not in the custody of a Federal department or agency.    

In fulfillment of VA's duty to assist the appellant, the RO 
obtained the appellant's spouse's death certificate and requested 
medical records from an identified health care provider.  The 
appellant also filed several statements with the RO, and declined 
the opportunity for a hearing on her March 2003 substantive 
appeal.  Unfortunately, the veteran's service medical records are 
not available despite the RO's attempts to locate them.  The RO 
made an initial attempt to obtain the appellant's spouse's service 
medical records from the National Personnel Records Center in St. 
Louis, Missouri, in February 1957, but was informed that his 
service entrance and separation records were not available.  The 
search apparently produced two chest films, four medical cards and 
a clinical record, but these records appear to have been placed in 
the appellant's spouse's original claims file which is no longer 
available.  In this regard, in October 1998, the Records 
Management Center in St. Louis, Missouri, informed VA that the 
appellant's spouse's original claims folder could not be located 
and that a rebuilt folder had been created.  The RO made another 
attempt to obtain service medical records in July 2001, but to no 
avail.    

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  This is especially so when considering the 
appellant's November 2003 statement that she had no additional 
evidence to submit and that all the evidence she had pertaining to 
her appeal had already been given to VA.  The claims are ready to 
be considered on the merits.  

II.  Analysis

Cause of Death

In a claim of service connection for the cause of death, evidence 
must be presented which in some fashion links the fatal disease to 
a period of military service or an already service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2003).  In short, evidence must be presented showing 
that a service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  A service-connected 
disability is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto." § 
3.312.  A contributory cause of death must be causally connected 
to death and must be "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular disease, including 
hypertension, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

At the time of his death in February 1982, the appellant's spouse 
did not have any service-connected disabilities.  His death 
certificate lists the cause of death as cardio-respiratory arrest 
due to cerebrovascular accident due to essential hypertension.

It is unfortunate that there are no service medical records are 
available from the recognized period of service.  While, there are 
statements from two former prisoners of war who were in captivity 
with the appellant's spouse and who attest to him being "sickly" 
at that time, these statements do not constitute probative 
evidence that he had a medical disability at that time related to 
his death decades later.  Similarly, the appellant's belief that 
her spouse had a disability in service related to his death also 
does not constitute probative evidence since there is no medical 
evidence to substantiate this assertion and the assertion by 
itself is not enough to support her claim.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (as a layperson without the appropriate medical 
training and experience, the appellant is not competent to provide 
a probative opinion on medical matters).  As to the appellant's 
October 2000 claim that her spouse suffered from beriberi heart 
disease and other presumptive diseases listed for former prisoners 
of war under 38 C.F.R. § 3.309, the medical evidence does not 
demonstrate that he suffered from beriberi heart disease, or any 
other disease listed as a presumptive condition for former 
prisoners of war under 38 C.F.R. § 3.309.

The only postservice medical evidence of record consists of 
statements from Reynaldo G. Rafisura, M.D. dated in February 2001 
and July 2001, who said that per his records he treated the 
appellant's spouse in 1981 for hemiphlegia secondary to essential 
hypertension.  He said that laboratory examinations and other 
diagnostic tests were not performed because he was a private 
practitioner in a rural setting.  He added that the appellant's 
spouse had had previous hospitalizations, but that the appellant 
had been unable to produce previous laboratory and other 
diagnostic results probably because of the length of time that had 
lapsed.  While this evidence certainly establishes that the 
appellant's spouse had essential hypertension many years after 
service, in 1981, it does not establish that he had essential 
hypertension in service or within one year following service, or 
that he had any other inservice disability related to his death.  

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
cardio-respiratory arrest due to carebrovascular accident due to 
essential hypertension were manifested during the service of the 
appellant's spouse, or that they were manifested within one year 
of his discharge from service or that they were otherwise related 
to his military service.

Accrued Benefits

Application for accrued benefits must be filed within one year 
after the date of death of a veteran. 38 C.F.R. § 3.1000(c).  The 
death certificate of record shows that the appellant's spouse died 
in February 1982.  The record shows that the appellant filed her 
claim for accrued benefits in October 2000.  Thus, her application 
was submitted outside the permissible filing period provided by 
the regulations. As such, her claim for accrued benefits cannot be 
granted.  The law is controlling as to this issue.

The Board has considered the appellant's claim that she was not 
aware at the time of the her spouse's death that claims after 
their death can be continued by the surviving spouse or child.  
However, the United States Court of Appeals for Veterans Claims 
has held that alleged ignorance cannot be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 
Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons dealing 
with the Government were charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, regardless 
of actual knowledge or hardship resulting from innocent ignorance.  
See Morris at 265.  

In summary, although the Board can certainly understand the 
appellant's regret at having missed the statutory deadline for 
filing her claim for accrued benefits, the pertinent facts in this 
case are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal as to both issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



